Boyce, J.:
—We are unanimous in opinion that the evidence adduced in this case is not sufficient to warrant a verdict in favor of the exceptants. And we would disregard such a verdict. It becomes our duty, therefore, to give the jury binding instructions against the exceptants. '
Gentlemen of the jury:—We direct you to find that there was not fraud and collusion between Horace B. Pepper and Rebecca P. Pepper, administratrix c. t. a. of Harriett H. Cannon, deceased.
(The jury rendered its verdict accordingly.)